Per Curiam.

We are of opinion in this case, that the defendant ought to succeed, and, consequently, that judgment of nonsuit must be entered according to the stipulation in the case.
The Stonearabia patent was surveyed for the proprietors, in 1754, by Hendrick Frey. Martinus Dillenback was then one of the proprietors, and the lessor of the plaintiff derives his title to his part of lot no. 50^ in the second allotment of the patent, under a conveyance from the said Martinus, executed in the year 1766. The deed did not specify the courses or length of the lines of the said lot, but simply conveyed the land as lot no. 50. According to Frey's survey, the defendants are not in possession of any part of lot no. 50, and Dillenback and those *15who claim under him, ought to be confined to lot no. 50, as designated by Freys survey. Until the contrary appears, (and it does not appear in the present case) we must intend that Frey’s• survey was acquiesced in by the proprietors, and that lot no. 50, by that general description, was intended to be, as ascertained by that survey.
Judgment of nonsuit.